Citation Nr: 0918627	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-28 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action in 
which the Department of Veterans Affairs Regional Office (RO) 
in Roanoke, Virginia, denied the issue of entitlement to a 
rating in excess of 10 percent for degenerative disc disease 
of the lumbar spine.  By a July 2005 decision, the RO 
increased the rating to 20 percent, effective from February 
2004.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran was last accorded a VA examination of his lumbar 
spine in May 2005.  According to the report of the 
evaluation, he was able to forward flex to only 10 degrees 
and was unable to complete any extension, lateral rotation, 
or side bending motions.  However, the examination also 
demonstrated no muscle spasm, tight muscles, or muscle 
atrophy.  Light stroking of the back did not reproduce any of 
his symptoms.  X-rays taken of his lumbosacral spine were 
normal with no significant abnormality.  

Further, the examiner observed that, while in the waiting 
room, the Veteran was able to sit in a chair comfortably, to 
get into and out of a chair without difficulty, and to pick 
up a little girl on several occasions.  Although he appeared 
to be in some distress when he entered the examination room 
and attempted to get up onto the examination table and 
reported low back pain upon a lot of walking, attempting to 
squat, and trying to do straight leg raises, he was able to 
change from his regular clothes into a gown and place his own 
clothes neatly and in order on the floor.  

Significantly, the claims folder contains no records of 
pertinent outpatient treatment after the May 2005 VA 
examination.  In light of the conflicting findings shown at 
the last VA examination of the Veteran's lumbar spine in May 
2005, and in particular in view of the absence of records of 
subsequent examination or outpatient treatment of his low 
back after that last evaluation, the Board concludes that 
further evidentiary development of his increased rating claim 
is necessary.  

Specifically, on remand, the RO, through the AMC, should 
attempt to obtain records of any recent low back treatment 
that the Veteran may have received.  In addition, he should 
be accorded an opportunity to undergo another VA examination 
to determine the current nature and extent of his lumbar 
spine disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran a Veterans Claims 
Assistance Act of 2000 notification letter 
pertaining to his claim for an increased 
rating for degenerative disc disease of 
the lumbar spine.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

2.  Obtain copies of records of low back 
treatment that the Veteran may have 
received at the Richmond VA Medical Center 
since June 2005.  Associate all such 
records that are available with the claims 
folder.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of degenerative disc disease of the 
lumbar spine.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
X-rays, should be performed.  All 
pertinent pathology should be noted in the 
examination report.  

The examiner should discuss any limitation 
of motion of the Veteran's thoracolumbar 
spine that is found to be associated with 
the low back disability.  In addition, the 
examiner should note the presence or 
absence of any favorable ankylosis of the 
Veteran's entire thoracolumbar spine, 
unfavorable ankylosis of his entire 
thoracolumbar spine, and unfavorable 
ankylosis of his entire spine.  

Also, the examiner should discuss whether 
the Veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disability.  
If feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his low back repeatedly over a period of 
time.  

In addition, the examiner should elicit 
from the Veteran information regarding the 
nature and extent (to include frequency 
and duration) of any incapacitating 
episodes associated with the 
service-connected lumbar spine disability.  

Complete rationale should be given for all 
opinions reached.  

4.  Thereafter, re-adjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

